Simmons, C. J.
The accused was indicted for murder. The evidence introduced by the State on the trial tended, if believed, to make out a case of murder ; while that introduced by the accused would, if credible, show complete justification; and there was no evidence to authorize a verdict of voluntary manslaughter. When, therefore, the jury returned a verdict of voluntary manslaughter, it was error for the judge to overrule a motion for a new trial based upon the ground that the verdict was contrary to law and the evidence. Kendrick v. State, 113 Ga. 759.

Judgment reversed.

All the Justices concurring, except Little, J., absent.